Exhibit PAN AMERICAN SILVER POSTS RECORD SILVER AND GOLD PRODUCTION IN THE SECOND QUARTER (All amounts in US dollars unless otherwise stated and all production figures are approximate) Vancouver, B.C. – August 11, 2009 – Pan American Silver Corp. (NASDAQ: PAAS; TSX: PAA) today reported unaudited financial and operating results for the quarter ended June 30, 2009.The Company also provided an update on operations. This earnings release should be read in conjunction with the Company’s MD&A, Financial Statements and Notes to Financial Statements for the corresponding period, which are available on the Company’s website at www.panamericansilver.com, and have been posted on SEDAR at www.sedar.com. Second
